PER CURIAM:
We have thoroughly reviewed the issues raised in the merits of this case by examining the extensive record, the briefs, and the arguments of counsel contained therein. Under a de novo standard of review, we conclude that the eleven-page district court order by the Honorable Julie E. Carnes, dated July 21, 2005, is thorough, well-reasoned and correct. See Kelliher v. Veneman, 313 F.3d 1270, 1275 (11th Cir. 2002). It is affirmed as to all issues and adopted as the order of this court.
AFFIRMED.